Citation Nr: 1512284	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  11-11 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1984 to December 1987.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2014.  This matter was originally on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2011, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in March 2014, the Board remanded the case for additional development which was to include obtaining a medical opinion from a VA orthopedist to address the etiology of any diagnosed back disorder.  In so doing the examiner was to consider the fact that the Veteran was treated for low back pain while on active duty, that he has presented uncontradicted testimony under oath that the pain began after lifting a heavy generator, and that he currently suffers from multiple lumbar disc bulges.    

In May 2014, a VA orthopedic attending physician opined that the Veteran's claimed back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that per the October 2009 by Dr. Dresser for evaluation of back pain, the Veteran reported lumbar back pain without radiculopathy.  The examiner noted, "There are no direct notes from a physical exam at the time of the claimed injury in 1984, but per the note in 2009, the patient was diagnosed with musculoskeletal back pain at the time of the injury which resolved."  The examiner noted that the only MRI available from June 2010 showed broad based disc bulge and ligamentum flavum hypertrophy with mild spinal stenosis L3, L4, L5 which was not uncommon for a 53 year old male and that the impression of MRI was mild degenerative changes per the radiologist.  The examiner noted that there was not acute severe disc herniation which could be attributed to the lifting injury.  The examiner explained that the MRI suggested degenerative lumbar spine pathology consistent with natural history of aging.  The examiner noted that the Veteran was complaining of musculoskeletal lumbar back pain without radiculopathy which was consistent with the natural history whereas a disc herniation consistent with aggravation or injury would present with radiculopathy and MRI findings.

The service treatment records do include a December 18, 1984 report, prepared by an Army medic, which noted that the Veteran reported a history of lower back pain for seven days, that the pain radiated up the back without radiating pain into the legs or knees, and that there was no back trauma for prior 72 hours.  The assessment was possible back pain due to no trauma.  

There is also a note from a physician, also dated December 18, 1984, indicating that the appellant reported back tightness if standing up too long and that symptoms were present for eight or nine days without leg symptoms.  Physical examination of the Veteran demonstrated mild tenderness of the lumbar paravertebral muscles right greater than left, deep tendon reflexes from zero to +1, and negative symmetric straight leg raising.  The assessment was musculoskeletal low back pain.

As such, the VA orthopedic attending's indication that there were no direct notes from a physical examination at the time of the claimed injury in 1984 leads the Board to believe that she did not adequately review the Veteran's service treatment records.

As such, the Board finds that an additional addendum opinion should be obtained after a review of the service treatment records.

Accordingly, the case is REMANDED for the following action:
 
1.  The record should be returned to the orthopedic attending physician who provided the May 2014 VA medical opinion.

Following review of all of the evidence, including service treatment records located on VBMS, she must address in an addendum opinion whether it is at least as likely as not that any currently diagnosed back disorder is related to service.

If the physician who provided the May 2014 VA medical opinion is unavailable, another VA orthopedist must be provided access to the Veteran's Virtual VA file and VBMS file in order for that examiner to address the nature and etiology of any diagnosed lumbar spine disorder.  Following the orthopedist's review of all of the evidence, he/she must address whether it is at least as likely as not that any currently diagnosed back disorder is related to service.  In so doing the orthopedist must consider the fact that the Veteran was treated for low back pain while on active duty, that he has presented uncontradicted testimony under oath that the pain began after lifting a heavy generator, and that he currently suffers from multiple lumbar disc bulges.  If an additional examination is in order that examination must be conducted.  A fully reasoned rationale is required for any and all opinions offered.
 
2.  After the development requested has been completed, the addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




